Citation Nr: 0412240	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In September 2003, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing held at the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In a letter dated in August 2001, Frederick J. Kruger, 
D.P.M., wrote that he was sure the veteran's military service 
aggravated his pre-existing foot condition.  In a letter 
dated in September 2003, Fred H. Nagata, D.P.M. expressed the 
opinion that the demands of service would facilitate 
degenerative changes in the veteran's feet.  Dr. Kruger did 
not explain the basis for his opinion and Dr. Nagata's 
explanation is sketchy.  Neither had the benefit of the 
service medical records or the report of the June 1973 VA 
examination, which found the feet to be normal.  Under these 
circumstances, a VA examination of the feet is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA examination of his feet.  The claims 
folder should be made available to the 
examiner for review.  Any tests or studies 
needed to express an opinion on the 
following should be done.  The examiner 
should express an opinion on the 
following, with a complete explanation:  
?	What it the veteran's correct current 
foot diagnosis?  
?	Considering the normal foot findings 
on the November 1972 separation 
examination and on the June 1973 VA 
examination, is it as likely as not 
that a preexisting foot condition 
increased in severity beyond its 
natural progress during service?  
?	Considering the normal foot findings 
on the November 1972 separation 
examination and on the June 1973 VA 
examination, is it as likely as not 
that a chronic foot injury was 
superimposed on a preexisting foot 
condition during service?  
?	Considering the passage of over 29 
years since service, and the absence 
of any documentation of chronic 
injury during the veteran's two years 
of service, could a podiatrist 
competently conclude that there was 
aggravation of a foot condition in 
service?  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




